Citation Nr: 1422720	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 30 percent disabling for service-connected headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this regard, Courts have held that 38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F. 3d 1362, 1367-8 (Fed. Cir. 2011), Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Within one year of the October 2007 rating decision continuing the 10 percent disability evaluation for service-connected headaches, the Veteran filed a statement in August 2008 essentially asserting that the service-connected headaches had increased in frequency.  Subsequent to the Veteran's statement, the RO scheduled him for a VA examination in October 2008.  The Veteran's statement and the results of the VA examination constitute new and material evidence received within one year of the October 2007 rating decision.  Thus, the October 2007 rating decision did not become final and is the proper rating action on appeal.  See Charles v. Shinseki, 587 F 3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F 3d 1362, 1368 (Fed. Cir. 2007).

In a July 2009 notice of disagreement, the Veteran initiated an appeal of entitlement to service connection for bilateral hearing loss and tinnitus.  In a May 2011 rating decision, the RO fully granted service connection for bilateral hearing loss and tinnitus; therefore, those issues are not in appellate status, and are not before the Board.

In September 2013, the Veteran testified in a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's headaches have been manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.


CONCLUSION OF LAW

For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for an increased disability rating for service-connected headaches, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the maximum schedular disability rating of 50 percent for headaches, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown,
4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Headaches Rating Analysis

The Veteran contends that the symptomatology associated with his service-connected headaches warrants a higher disability rating than the currently assigned 30 percent.

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After reviewing all the evidence, the Board finds that, throughout the appeal period, the Veteran's headaches have caused very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  In August 2007 the Veteran underwent a VA examination of his headaches.  While the Veteran reported having headaches at least once or twice per week, he did not indicate that there were debilitating episodes that required bed rest.  The Veteran was afforded another VA examination in October 2008.  There, he reported experiencing daily headaches, which were increased with stress.  He also indicated that he missed approximately 15 to 20 days of work over the past year due to headaches.  During an April 2009 QTC VA examination, the Veteran reported a frequency of headaches at four times per week, which were prostrating in nature (i.e. he needed to lie down when the headaches were severe).  The April 2009 QTC VA examiner indicated that the effect of the headaches on usual occupation was mild.  The Veteran underwent another VA examination in October 2010.  At that time, the Veteran reported having headaches approximately once a week and indicated that when the pain is developing, he lies down to try and alleviate the pain.  Most recently, in a December 2011 VA examination, the report indicated that the Veteran experienced prostrating attacks due to headache pain more frequently than once per month.  Specifically, the December 2011 VA examiner noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  While the examiner indicated that the headaches do not impact the Veteran's ability to work, the examiner also noted that the Veteran was unemployed for four years due to medical problems and was not able to find a job.

During the Videoconference Board hearing, the Veteran testified that he experienced headaches about two to three times per week.  See Hearing Transcript at 3.  At those times, he further testified that all he could do is take over-the-counter medication and lie down in a cool, dark room.  Id. at 4.  Significantly, the Veteran reported that he could not find a job for the previous four years and that the frequency of the headaches interfered with his ability to get a job and have prevented him from working.  Id. at 6.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology for headaches more closely approximates that for very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability, warranting a 50 percent disability evaluation for the entire increased rating period on appeal.  38 C.F.R. § 4.124a.  A 50 percent disability rating represents the maximum schedular evaluation available under the schedular criteria of Diagnostic Code 8100.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected headaches are specifically contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for headaches by analogy to migraines are rated under Diagnostic Code 8100 specifically provide for ratings based on prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the headaches have been manifested by very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran and shown by the other evidence of record are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.


ORDER

An increased disability rating of 50 percent, but no higher, for service-connected headaches is granted.


REMAND

During the pendency of this appeal, the Veteran has asserted that the service-connected headaches have prevented him from working.  Most recently, during the September 2013 Board Videoconference hearing, the Veteran testified that because of the frequency of the headaches, he is unable to get a job.  Hearing Transcript at 6.  A claim for a TDIU may be considered implicitly within a current increased rating claim.  See Comers v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a TDIU claim is "implicitly raised whenever a . . . veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

In the present case, the agency of original jurisdiction (AOJ) has not considered the Veteran's TDIU claim in light of the recent award of an increased rating to 50 percent for headaches.  Therefore, remand is required to afford the Veteran such initial consideration of a TDIU by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the issue of a TDIU is REMANDED for the following action:

After implementing the Board's decision to grant an increased disability rating for service-connected headaches, and accomplishing any additional notification and/or development deemed warranted, to include a VA examination, adjudicate the issue of a TDIU in light of all the evidence of record, considering additional occupational impairment caused by headaches, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


